MIDDLESEX WATER ACQUIRES TWIN LAKES WATER SERVICES, INC. IN SHOHOLA, PENNSYLVANIA ISELIN, NJ (November 5, 2009) Middlesex Water Company (NASDAQ Global SelectMarket: MSEX), a provider of water and wastewater services today announced it has acquired the assets of Twin Lakes Water Services, Inc., which serves approximately 330 people in Shohola, Pennsylvania in the northeastern part of the state. “This acquisition is but one example of opportunities for profitable growth beyond our core New Jersey and Delaware operations,” said Middlesex President & CEO Dennis W. Doll. “Twin Lakes is a transaction that is consistent with our focus on paying reasonable prices for systems that can yield a fair return for our shareholders.
